UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THERESA SIRRI MUBANG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:01-cr-00252-LMB-1)


Submitted:   September 30, 2013           Decided:   October 9, 2013


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Theresa Sirri Mubang, Appellant Pro Se.     Steve Alan Linick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theresa Mubang appeals a district court order denying

her   motion    to   modify   restitution         payments       and    her    motion   to

vacate the restitution order.           We affirm in part, vacate in part

and remand.

            In her motion to modify, Mubang was seeking a district

court   order    directing      the    Bureau         of    Prisons    to     modify    the

payment     schedule    under    the        Inmate         Financial    Responsibility

Program.       Because Mubang was challenging the execution of her

sentence, such a request should have been made in a 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2013) petition.                      See United States v.

Diggs, 578 F.3d 318, 319 (5th Cir. 2009).                         Because Mubang is

currently      incarcerated     at    the       SFF   Hazelton     in    the    Northern

District of West Virginia, the district court in this instance

did not have jurisdiction to entertain the request to modify the

payment schedule because a § 2241 petition must be filed in the

district of incarceration.             See 28 U.S.C.A. § 2241(a); In re

Jones, 226 F.3d 328, 332 (4th Cir. 2000).                       However, a district

court must “if it is in the interest of justice, transfer [the

petition] . . . to any other such court in which [it] could have

been brought at the time it was filed[.]”                         28 U.S.C. § 1631

(2006).

            Accordingly, we vacate that part of the order denying

Mubang’s motion to modify and remand for the district court to

                                            2
determine whether transferring Mubang’s motion to modify to the

proper   federal    district       court       would    serve      the    interests      of

justice, see 28 U.S.C. § 1631, or whether the action is more

appropriately    dismissed     without         prejudice      to    allow       Mubang   to

file her action in the appropriate district court.

           Because Mubang did not establish any reason to grant

her motion to vacate the order of restitution, we affirm for the

reasons cited by the district court.                    United States v. Mubang,

No. 1:01-cr-00252-LMB-1 (E.D. Va. June 14, 2013).

           Accordingly,       we    affirm       that    part      of     the    district

court’s order denying the motion to vacate and we vacate that

part of the order denying the motion to modify and remand for

further consideration by the district court in accordance with

this opinion.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument         would    not     aid      the    decisional

process.

                                                                   AFFIRMED IN PART,
                                                                    VACATED IN PART,
                                                                        AND REMANDED




                                           3